Exhibit 10.5
INCENTIVE STOCK OPTION AWARD
PURSUANT TO THE 2007 PET DRx CORPORATION
STOCK INCENTIVE PLAN
     THIS AWARD is made as of the Grant Date, by Pet DRx Corporation (the
“Company”) to                      (the “Optionee”). Upon and subject to the
Terms and Conditions attached hereto and incorporated herein by reference, the
Company hereby awards as of the Grant Date to Optionee an incentive stock option
(the “Option”), as described below, to purchase the Option Shares.

A.   Grant Date:                     .   B.   Type of Option: Incentive Stock
Option.   C.   Plan (under which Option is granted): 2007 Pet DRx Corporation
Stock Incentive Plan.   D.   Option Shares:
                                shares of the Company’s common stock (the
“Common Stock”), subject to adjustment as provided in the attached Terms and
Conditions.   E.   Exercise Price: $                     per share, subject to
adjustment as provided in the attached Terms and Conditions. The Exercise Price
not less than 100% of the Fair Market Value of a share of Common Stock on the
Grant Date.   F.   Option Period: The Option may be exercised only during the
Option Period which commences on the Grant Date and ends on the earliest of:

  (i)   the tenth (10th) anniversary of the Grant Date;     (ii)   three
(3) months following the date the Optionee ceases to be an employee, director,
or contractor of the Company and all Affiliates (as defined in the Plan) for any
reason other than death, Disability (defined in the Plan) or termination by the
Company or any Affiliate with Cause; or     (iii)   twelve (12) months following
the date the Optionee ceases to be an employee, director, or contractor of the
Company and all Affiliates due to death or Disability.

    Notwithstanding the foregoing, the Option shall cease to be exercisable upon
the earliest of:

  (i)   the date the Optionee ceases to be an employee, director, or contractor
of the Company or an Affiliate due to termination of employment by the Company
or any Affiliate with Cause; or     (ii)   the date the Optionee violates any
non-solicitation or non-compete agreement with the Company or an Affiliate.

    The Option may only be exercised as to the vested Option Shares determined
pursuant to the Vesting Schedule. Note that other restrictions to exercising the
Option, as described in the attached Terms and Conditions and the Plan, may
apply.   G.   Vesting Schedule: The Option shall become vested in accordance
with the vesting schedule attached hereto as Schedule 1. Any portion of the
Option which is not vested at the time of Optionee’s termination of employment
or services with the Company shall be forfeited to the Company with no
consideration due to the Optionee.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Optionee and the Company have executed and sealed
this Award as of the Grant Date set forth above.

                  OPTIONEE       PET DRx CORPORATION    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        

2



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS TO THE
INCENTIVE STOCK OPTION AWARD
PURSUANT TO THE
2007 PET DRx CORPORATION STOCK INCENTIVE PLAN
     1. Exercise of Option. Subject to the provisions provided herein or in the
Award made pursuant to the 2007 Pet DRx Corporation Stock Incentive Plan;
     (a) the Option may be exercised with respect to all or any portion of the
vested Option Shares at any time during the Option Period by the delivery to the
Company, at its principal place of business, of (i) a written notice of exercise
in substantially the form attached hereto as Exhibit 1, which shall be actually
delivered to the Company at least ten (10) days prior to the date upon which
Optionee desires to exercise all or any portion of the Option (unless such prior
notice is waived by the Company, in which case the notice shall be delivered at
such time before the exercise as may be required by the Company) and (ii)
payment to the Company of the Exercise Price multiplied by the number of shares
being purchased (the “Purchase Price”) in the manner provided in Subsection (b).
Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and any tax withholding liability, the Company shall cause to be issued a
certificate representing the Option Shares purchased; provided, however, that in
the event the Optionee is given notice of termination for Cause under any
employment agreement between the Optionee and the Company or any Affiliate or
otherwise, the Optionee’s ability to exercise the Option shall be suspended from
the giving of such notice until such time as the Optionee cures the
circumstance(s) constituting Cause, if expressly permitted by the applicable
employment agreement or otherwise, or, if there is no opportunity to cure or no
cure is timely effected, from and after the giving of such notice through and
including the effective date that the Optionee’s employment is terminated for
Cause.
     (b) The Purchase Price shall be paid in full upon the exercise of an Option
and no Option Shares shall be issued or delivered until full payment therefor
has been made. Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in cash, certified check,
or, alternatively, as follows:
     (i) by delivery to the Company of a number of shares of Common Stock having
a Fair Market Value, as determined under the Plan, on the date of exercise
either equal to the Purchase Price or in combination with cash to equal the
Purchase Price; or
     (ii) if permitted by the Committee at the time of exercise, by receipt of
the Purchase Price in cash from a broker, dealer or other “creditor” as defined
by Regulation T issued by the Board of Governors of the Federal Reserve System
following delivery by the Optionee to the Committee (defined in the Plan) of
instructions in a form acceptable to the Committee regarding delivery to such
broker, dealer or other creditor of that number of Option Shares with respect to
which the Option is exercised.
     2. Withholding. The Optionee must satisfy his federal, state, and local, if
any, withholding taxes imposed by reason of the exercise of the Option either by
paying to the Company the full amount of the withholding obligation (i) in cash;
(ii) by tendering shares of Common Stock having a Fair Market Value equal to the
withholding obligation; (iii) by electing, irrevocably and in writing, to have
the smallest number of whole shares of Common Stock withheld by the Company
which, when multiplied by the Fair Market Value of the Common Stock as of the
date the Option is exercised, is sufficient to satisfy the amount of withholding
tax; or (iv) by any combination of the above.
     3. Rights as Shareholder. Until the stock certificates reflecting the
Option Shares accruing to the Optionee upon exercise of the Option are issued to
the Optionee, the Optionee shall have no rights as a

3



--------------------------------------------------------------------------------



 



shareholder with respect to such Option Shares. The Company shall make no
adjustment for any dividends or distributions or other rights on or with respect
to Option Shares for which the record date is prior to the issuance of that
stock certificate, except as the Plan or this Award otherwise provides.
     4. Restriction on Transfer of Option and Option Shares. The Option
evidenced hereby is nontransferable other than by will or the laws of descent
and distribution, and shall be exercisable during the lifetime of the Optionee
only by the Optionee (or in the event of his disability, by his legal
representative) and after his death, only by legal representative of the
Optionee’s estate.
     5. Changes in Capitalization.
     (a) The number of Option Shares and the Exercise Price shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of capital stock of the Company that causes the per share value of
the shares of Common Stock underlying the Option to change, such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, nonrecurring cash dividend (each, an “Equity Restructuring”).
     (b) In the event of a merger, consolidation, extraordinary dividend, sale
of substantially all of the Company’s assets or other material change in the
capital structure of the Company, or a tender offer for shares of Common Stock,
or a Change in Control, that in each case is not an “Equity Restructuring,” the
Committee shall take such action to make such adjustments in the Option or the
terms of this Award as the Committee, in its sole discretion, determines in good
faith is necessary or appropriate, including, without limitation, adjusting the
number and class of securities subject to the Option, with a corresponding
adjustment in the Exercise Price, substituting a new option to replace the
Option, accelerating the termination of the Option Period or terminating the
Option in consideration of a cash payment to the Optionee in an amount equal to
the excess of the then Fair Market Value of the Option Shares over the aggregate
Exercise Price of the Option Shares. Any determination made by the Committee
pursuant to this Section 5(b) will be final and binding on the Optionee. Any
action taken by the Committee need not treat all optionees equally.
     (c) The existence of the Plan and this Award shall not affect in any way
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.
     6. Special Limitations on Exercise. Any exercise of the Option is subject
to the condition that if at any time the Committee, in its discretion, shall
determine that the listing, registration or qualification of the shares covered
by the Option (including, but not limited to, on a Form S-8 Registration
Statement) upon any securities exchange or under any state or federal law is
necessary or desirable as a condition of or in connection with the delivery of
shares thereunder, the delivery of any or all shares pursuant to the Option may
be withheld unless and until such listing, registration or qualification shall
have been effected. The Optionee shall deliver to the Company, prior to the
exercise of the Option, such information, representations and warranties as the
Company may reasonably request in order for the Company to be able to satisfy
itself that the Option Shares being acquired in accordance with the terms of an
applicable exemption from the securities registration requirements of applicable
federal and state securities laws.
     7. Legend on Stock Certificates. Certificates evidencing the Option Shares,
to the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth in this Award
and in the Plan.

4



--------------------------------------------------------------------------------



 



     8. Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Delaware; provided, however, no option may
be exercised except, in the reasonable judgment of the Board of Directors, in
compliance with exemptions under applicable state securities laws of the state
in which the Optionee resides, and/or any other applicable securities laws.
     9. Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and permitted assigns of the
parties.
     10. Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.
     11. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.
     12. Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties relating
to the subject matter hereof.
     13. Violation. Except as provided in Section 4, any transfer, pledge, sale,
assignment, or hypothecation of the Option or any portion thereof shall be a
violation of the terms of this Award and shall be void and without effect.
     14. Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Award.
     15. Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
     16. No Right to Continued Service. Neither the establishment of the Plan
nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued employment or other service relationship with
the Company.
     17. Incentive Stock Option Treatment. The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code. If any provision of the Plan, the Award or contained herein shall
be impermissible in order for the Option to qualify as an Incentive Stock
Option, then the Option shall be construed and enforced as if such provision had
never been included in the Plan or the Option. If and to the extent that the
number of Options granted pursuant to the Award exceeds the limitations
contained in Section 422 of the Code on the value of Shares with respect to
which this Option may qualify as an Incentive Stock Option, this Option shall be
a Non-Qualified Stock Option.
     18. Definitions. As used in these Terms and conditions and this Award,
     (a) “Cause” means “Cause” as defined in any employment or other agreement
between the Optionee and the Company or an Affiliate, or if no such definition
or agreement exists, “Cause” means (i) willful and continued failure (other than
such failure resulting from his incapacity during

5



--------------------------------------------------------------------------------



 



physical or mental illness) by the Optionee to substantially perform his duties
with the Company or an Affiliate; (ii) willful misconduct by the Optionee;
(iii) gross negligence by the Optionee causing material harm to the Company or
an Affiliate; (iv) any act by the Optionee of fraud, misappropriation,
dishonesty or embezzlement; (v) commission by the Optionee of a felony or any
other crime involving moral turpitude or dishonesty; or (vi) illegal drug use.
     (b) “Change in Control” means (i) the sale of all, or substantially all, of
the Company’s assets in any single transaction or series of related
transactions; (ii) the acquisition by any person, entity or group within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended,
of Common Stock possessing a majority of the ordinary voting power to elect
directors of the Company; or (iii) any merger or consolidation of the Company
with or into another corporation (regardless of which entity is the surviving
corporation) if, after giving effect to such merger or consolidation the holders
of the Company’s voting securities immediately prior to the merger or
consolidation own, directly or indirectly, voting securities of the surviving or
resulting corporation representing less than a majority of the ordinary voting
power to elect directors of the surviving or resulting corporation.
     (c) “Good Reason” means “Good Reason” as defined in any employment or other
agreement between the Optionee and the Company or an Affiliate, or if no such
definition or agreement exists, “Good Reason” means (i) a material diminution in
the authority, responsibilities or duties of the Optionee; (ii) a material
reduction of the Optionee’s annual base salary from its then current rate, other
than a reduction that also is applied to substantially all other similarly
situated employees of the Company; or (iii) a relocation of the Optionee’s
primary office or worksite to a place that is more than fifty (50) miles removed
from the principal office of the Company; provided, however, that for a
termination of employment by the Optionee to be for Good Reason, the Optionee
must notify the Company in writing of the event giving rise to Good Reason
within thirty (30) days following the occurrence of the event (or, if later,
thirty (30) days following the Optionee’s knowledge of occurrence of the event),
the event must remain uncured after the expiration of thirty (30) days following
the delivery of written notice of such event to the Company by the Optionee, and
the Optionee must resign effective no later than sixty (60) days following the
Company’s failure to cure the event and must give at least thirty (30) days
advance written notice prior to the Optionee’s effective date of resignation.
     (d) Other capitalized terms that are not defined herein have the meaning
set forth in the Plan, except where the context does not reasonably permit.

6



--------------------------------------------------------------------------------



 



EXHIBIT 1
NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
PET DRx CORPORATION

         
 
  Name:    
 
       
 
  Address:    
 
       
 
             
 
  Date:    
 
       

Pet DRx Corporation
215 Centerview Drive
Suite 360
Brentwood, TN 37027
Attn: Corporate Secretary
Re: Exercise of Incentive Stock Option
Dear Sir or Madam:
     Subject to acceptance hereof in writing by Pet DRx Corporation (the
“Company”) pursuant to the provisions of the 2007 Pet DRx Corporation Stock
Incentive Plan (the “Plan”), I hereby give at least ten days prior notice of my
election to exercise (unless such prior notice is waived by the Company, in
which case this notice is delivered at such time before the exercise as may be
required by the Company) options granted to me Option to purchase
                                 shares of Common Stock of the Company under the
Incentive Stock Option Award (the “Award”) pursuant to the Plan dated as of
                    , ___. The purchase shall take place as of
                    , ___(the “Exercise Date”).
     On or before the Exercise Date, I will pay the applicable purchase price as
follows:

  o   by delivery of cash or a certified check for $                     for the
full purchase price payable to the order of the Company.     o   by delivery of
a certified check for $                     representing a portion of the
purchase price with the balance to consist of shares of Common Stock that I own
and that are represented by a stock certificate I will surrender to the Company
with my endorsement. If the number of shares of Common Stock represented by such
stock certificate exceeds the number to be applied against the purchase price, I
understand that a new stock certificate will be issued to me reflecting the
excess number of shares.     o   by delivery of a stock certificate representing
shares of Common Stock that I own which I will surrender to the Company with my
endorsement as payment of the purchase price. If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.     o   if permitted by the Committee at
the time of exercise, by delivery of the purchase price by                     ,
a broker, dealer or other “creditor” as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System. I hereby authorize the Company
to issue a stock certificate in the number of shares indicated above in the name
of said broker,

 



--------------------------------------------------------------------------------



 



      dealer or other creditor or its nominee pursuant to instructions received
by the Company and to deliver said stock certificate directly to that broker,
dealer or other creditor (or to such other party specified in the instructions
received by the Company from the broker, dealer or other creditor) upon receipt
of the purchase price.

     I understand that I am not permitted to exercise the Option if I have been
given notice that my employment or service will be terminated for Cause. I
understand that if my ability to exercise is suspended in the manner provided
for in the foregoing sentence, that my ability to exercise may only be
reinstated in the event that I cure the circumstances specified in such notice
that was the basis for my termination for Cause and only if such ability to cure
is expressly provided for in the applicable employment agreement or otherwise.
     As soon as the stock certificate is registered in my name, please deliver
it to me at the above address.
Very truly yours,
                                                                  
              
AGREED TO AND ACCEPTED:
PET DRx CORPORATION

         
By:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

                     
Number of Shares Exercised:
                   
 
 
 
               
 
                   
Number of Shares Remaining:
          Date:        
 
 
 
         
 
   

Exhibit 1 - 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
NOTICE OF WITHHOLDING ELECTION
UNDER THE
PET DRx CORPORATION
2007 STOCK INCENTIVE PLAN

         
 
  Name:    
 
       
 
  Address:    
 
       
 
             
 
  Date:    
 
       

Pet DRx Corporation
215 Centerview Drive
Suite 360
Brentwood, TN 37027
Attn: Corporate Secretary
Re: Withholding Election
This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:

(1)   My correct name and social security number and my current address are set
forth at the end of this document.   (2)   I am (check one, whichever is
applicable).

  o   the original recipient of the Option.     o   the legal representative of
the estate of the original recipient of the Option.     o   the legal guardian
of the original recipient of the Option.

(3)   The Option to which this election relates was issued under the 2007 Pet
DRx Corporation Stock Incentive Plan (the “Plan”) in the name of
                                         for the purchase of a total of
                     shares of Common Stock of the Company. This election
relates to                                          shares of Common Stock
issuable upon exercise of the Option, provided that the numbers set forth above
shall be deemed changed as appropriate to reflect the applicable Plan
provisions.   (4)   In connection with any exercise of the Option with respect
to the Common Stock, I hereby elect:

  o   to have certain of the shares issuable pursuant to the exercise withheld
by the Company for the purpose of having the value of the shares applied to pay
federal, state, and local, if any, taxes arising from the exercise.     o   to
tender shares held by me for the purpose of having the value of the shares
applied to pay such taxes.

    The shares to be withheld or tendered, as applicable, shall have, as of the
Tax Date applicable to the exercise, a Fair Market Value equal to the minimum
statutory tax withholding requirement under federal, state, and local law in
connection with the exercise.

 



--------------------------------------------------------------------------------



 



(5)   This Withholding Election is made no later than the Tax Date and is
otherwise timely made pursuant to the Plan.   (6)   I understand that this
Withholding Election may not be revised, amended or revoked by me.   (7)   The
Plan has been made available to me by the Company. I have read and understand
the Plan and I have no reason to believe that any of the conditions to the
making of this Withholding Election have not been met.   (8)   Capitalized terms
used in this Notice of Withholding Election without definition shall have the
meanings given to them in the Award or in the Plan.

                 
Dated:
               
 
       
 
Signature    
 
                              Social Security Number       Name (Printed)    
 
               
 
         
 
Street Address    
 
               
 
         
 
City, State, Zip Code    

 